DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Art Alleman on 8/31/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A cylinder head cover integrated with an active oil mist separator, the cylinder head cover comprising: a cylinder head cover body provided with an exhaust passage and a separation passage; a booster mounted outside the cylinder head cover body, the booster having a booster intake port and a booster exhaust port, the booster intake port being connected with the exhaust passage, and the booster exhaust port being connected with the separation passage; and an oil mist separator mounted in the separation passage and the oil mist separator being located on a downstream side of the booster; wherein the oil mist separator comprises an oil mist separator core and an oil mist separator housing, the oil mist separator housing at least partially surrounds the oil mist separator core, the oil mist separator housing is connected with the oil mist separator core, the oil mist separator core communicates with the separation passage, the oil mist separator core is provided with pores, and air passing through the pores can impact on the oil mist separator housing to separate oil mist from air; and the oil mist separator core is connected with the separation passage in an interference fit mode.

2. 	(Cancelled) 

3. 	(Cancelled) 

4. 	(Currently Amended) 
A cylinder head cover integrated with an active oil mist separator, the cylinder head cover comprising: a cylinder head cover body provided with an exhaust passage and a separation passage; a booster mounted outside the cylinder head cover body, the booster having a booster intake port and a booster exhaust port, the booster intake port being connected with the exhaust passage, and the booster exhaust port being connected with the separation passage; and an oil mist separator mounted in the separation passage and the oil mist separator being located on a downstream side of the booster; wherein the oil mist separator comprises an oil mist separator core and an oil mist separator housing, the oil mist separator housing at least partially surrounds the oil mist separator core, the oil mist separator housing is connected with the oil mist separator core, the oil mist separator core communicates with the separation passage, the oil mist separator core is provided with pores, and air passing through the pores can impact on the oil mist separator housing to separate oil mist from air; wherein the oil mist separator core is provided with a plurality of first protruding portions, and the first protruding portions radially protrude outwards from an outer wall surface of the oil mist separator core.

5. 	(Currently Amended) The cylinder head cover according to claim [[2]]4, wherein the oil mist separator core is provided with a second protruding portion, the second protruding portion axially protrudes outwards from a bottom of the oil mist separator core, and the second protruding portion is located between the bottom of the oil mist separator core and the bottom of the oil mist separator housing.

6. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the cylinder head cover further comprises a pressure regulating valve mounted on the cylinder head cover body, the pressure regulating valve communicates with the separation passage, and the pressure regulating valve is located on the downstream side of the oil mist separator.

7. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the exhaust passage extends in a length direction of the cylinder head cover body and the booster is disposed on one end of the cylinder head cover body in the length direction.

8. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the cylinder head cover further comprises an oil return valve and the oil return valve is located below the oil mist separator.

9. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the cylinder head cover body is mounted with a support block, the support block has threaded holes, the booster is provided with mounting holes, the mounting holes and the threaded holes overlap, the booster is fixedly connected with the cylinder head cover body by threading bolts through the mounting holes and screwing the bolts in the support block, and a sealing ring is disposed between the cylinder head cover body and the booster.

10. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the cylinder head cover further comprises a mounting rack, the booster is fixedly connected with the mounting rack, and the mounting rack is connected with the cylinder head cover body or used to mount an engine of the cylinder head cover body.

11. 	(Previously Presented) The cylinder head cover according to claim 1, wherein the booster is designed as a side channel booster.

12.	(Currently Amended) A cylinder head cover, comprising: a cylinder head cover body provided with an exhaust passage and a separation passage; a booster mounted outside the cylinder head cover body, the booster having a booster intake port and a booster exhaust port, the booster intake port being connected with the exhaust passage, and the booster exhaust port being connected with the separation passage;
an oil mist separator mounted in the separation passage and the oil mist separator being located on a downstream side of the booster; and a pressure regulating valve mounted on the cylinder head cover body, the pressure regulating valve communicates with the separation passage, and the pressure regulating valve is located on the downstream side of the oil mist separator wherein the oil mist separator comprises an oil mist separator core and an oil mist separator housing, the oil mist separator housing at least partially surrounds the oil mist separator core, the oil mist separator housing is connected with the oil mist separator core, the oil mist separator core communicates with the separation passage, the oil mist separator core is provided with pores, and air passing through the pores can impact on the oil mist separator housing to separate oil mist from air; and the oil mist separator core is connected with the separation passage in an interference fit mode.

13. 	(Cancelled) 

14. 	(Cancelled) 

15. 	(Currently Amended) The cylinder head cover according to claim [[13]]12, wherein the oil mist separator core is provided with a plurality of first protruding portions, and the first protruding portions radially protrude outwards from an outer wall surface of the oil mist separator core.

16. 	(Currently Amended) The cylinder head cover according to claim [[13]]12, wherein the oil mist separator core is provided with a second protruding portion, the second protruding portion axially protrudes outwards from a bottom of the oil mist separator core, and the second protruding portion is located between the bottom of the oil mist separator core and the bottom of the oil mist separator housing.

17. 	(Previously Presented) The cylinder head cover according to claim 12, wherein the exhaust passage extends in a length direction of the cylinder head cover body and the booster is disposed on one end of the cylinder head cover body in the length direction.

18. 	(Previously Presented) The cylinder head cover according to claim 12, wherein the cylinder head cover further comprises an oil return valve and the oil return valve is located below the oil mist separator.

19. 	(Previously Presented) The cylinder head cover according to claim 12, wherein the cylinder head cover body is mounted with a support block, the support block has threaded holes, the booster is provided with mounting holes, the mounting holes and the threaded holes overlap, the booster is fixedly connected with the cylinder head cover body by threading bolts through the mounting holes and screwing the bolts in the support block, and a sealing ring is disposed between the cylinder head cover body and the booster.

20. 	(Previously Presented) The cylinder head cover according to claim 12, wherein the cylinder head cover further comprises a mounting rack, the booster is fixedly connected with the mounting rack, and the mounting rack is connected with the cylinder head cover body or used to mount an engine of the cylinder head cover body.
Allowable Subject Matter
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, 5, and 12, but more specifically, a cylinder head cover with a booster mounted inside the cover, an oil mist separator mounted within a separation passage of the head cover, the oil mist separator having an oil mist separator core press fit within the separation passage, and the core being provided with pores to allow air to flow through. All depending claims are allowable. 
The closest prior art is Lawrence et al. (U.S. Publication 2016/0194988), that teaches an oil mist separator and booster connected to the cylinder head cover, but does not teach the press-fit arrangement and separator core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/8/2022